Title: From John Adams to Charles Lee, 28 October 1799
From: Adams, John
To: Lee, Charles



Sir
Trenton Oct 28th 1799

I request the favor of your sentiments, concerning the communications, which ought to be made to the legislature at the opening of their approaching session. Your observations on the rebellion in Pennsylvania & the means employed for its suppression, the negotiation with St Domingo, the interuption of the board of commissioners, the mission to France & on all other subjects, relative to the state of the nation, externally & internally, will be received with much pleasure / by your faithful humble servant
